I would like to offer my congratulations
to the President on his election. In doing so, I assure all
our fellow members of Brunei Darussalam's continued
strong support for the United Nations.
Much of the attention at almost every great
international meeting for the past four years has been
given to the inhuman acts of global terrorists.
Inevitably, this has focused on specific events. That is
understandable, of course, and we in Brunei
Darussalam again add our voices to the condemnation
of all such actions. We offer our deepest condolences
to the families of all who have suffered losses.
Nevertheless, as we meet our respected fellow
Members of the United Nations, we again state what
we have continuously said since the onset of the
current wave of global terrorism. These brutal attacks
extend beyond personal grief and national
13

condemnation. They are symptomatic of many grave
threats the people of the world face today. As such,
they constitute nothing less than an attack on world
order.
For this reason, we believe it is high time the
world order asserted itself in modern terms. In other
words, a new, revitalized United Nations is called
for ó not for us as Heads of State, or for our
diplomats, or for any of us who are privileged and have
the means, the education and the opportunity to live in
hope and confidence. A new United Nations is needed
by the ordinary citizens we are privileged to represent here.
If world order is indeed under attack, that means
ordinary people and their families are also under
attack. In far too many ways, it is not merely an attack.
It is an all-out assault. It comes not merely from
criminal terrorists: it comes from many aspects of
globalization, from international crime, from new
technology, from social and cultural disruption, from a
rapidly degrading environment and from the grave
threats posed by the possible spread of fearful new
diseases. In real, immediate human terms, it comes
from fear, from injustice, from a loss of absolute values
and from sheer rage. It is revealed in feelings of
hopelessness and an almost total loss of confidence.
Many of us here, especially those from small
developing nations, are, therefore, convinced that
world order must be dramatically strengthened. As I
stated at the High-level Plenary Meeting two days ago
(see A/60/PV.6), there is no greater way to begin this
process than for each of us to achieve the Millennium
Development Goals (MDGs). For this reason, we in
Brunei Darussalam will do whatever we can to achieve
them in our own country and to help our neighbours do
likewise.
In setting the Millennium Goals, we recognized
that, in order to re-establish world order, the root
causes of anger, despair, injustice and hatred must be
addressed. I would, therefore, once more like to
commend the Secretary-General and his staff and the
United Nations agencies, both professional and
volunteer, for all they have done in the field to deepen
our understanding of those causes. The causes have
become clearly defined in all their urgency. They are
political, social, cultural and economic. In each case,
we do not believe that solutions can be imposed. When
the international community is so gravely divided on
matters such as nuclear development, arms
proliferation, globalization, the environment and social
injustice, this body must be the judge of whether
international conduct is acceptable. Solutions to
international problems must come from truly united
nations acting in concert. In other words, the United
Nations must be an efficient world organization
committed to tackling root causes and insisting on
dialogue and negotiation as the sole means of settling
disputes, no matter how long it takes and no matter
how frustrating the process may be.
The global crisis arising from the search for the
best way to deal with modern, technology-fuelled
terrorism highlights that need. For many years, we
have maintained that understanding root causes must
be a very important part of any long-term approach to
tackling terrorist activities.
Of course, every possible form of bilateral and
multilateral cooperation is needed to deal with the
criminals involved. But condemnation is not enough,
and legislation is never sufficient. All attempts to
justify acts of terrorism must be resolutely countered,
not by exchanges of opposing definitions of evil but by
determination to eradicate all possible root causes,
which some may wrongly see as justifying such acts.
That is very difficult. It requires consensus here
at the United Nations on what constitutes injustice,
especially historical injustice, and on what constitutes
unfairness. That, in turn, demands a new, reformed
United Nations.
We are a small nation. Our interest lies in
working closely with all other Members. For that
reason, we shall offer whatever help we can to building
the broadest possible consensus on all the many far-
reaching decisions that the Organization is currently
called upon to make.
The most important of those decisions at present
concerns the question of United Nations reform. Like
many of our fellow Members, we have long given our
strong support to reform. In recent months, we have
held discussions with many colleagues that go far
beyond matters of principle; they have dealt with
specific proposals. Most of them aim at redesigning the
structure of the Organization, including the Security
Council. Our response has been the one we have
always offered. We will listen with respect. We will
acknowledge the good faith of all our fellow Members,
and we will help in any way we can to achieve the
broadest possible consensus. That, we think, is not a
14

way of avoiding the hard decisions that have to be
made. On the contrary, we believe it serves to
recognize how hard those decisions are and how
important this body is to the world.
The consensus that was reached 60 years ago was
a strong one. It served the world well for many
decades. It now appears very clear that, although the
structure of the United Nations remains in place, the
world has changed enormously. A new consensus is
being sought. Unlike the consensus reached at the end
of the Second World War, it is not directed at the
means to maintain peace; it is aimed at creating the
conditions for lasting peace. We see that as the only
way for the United Nations to block all forces of
violence and inhumanity by means of a strong and just
world order.
When it is time for the Assembly to decide, we in
Brunei Darussalam will consider all proposals in that light.